Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s response filed on 02/10/2021 (along with specification amendment) is duly acknowledged.
Claims 1-14 (drawn to non-elected group I) were previously canceled by applicants.
Claims 15-23 (directed to elected invention of group II, without traverse; drawn to “An article of manufacture” as recited in instant claim 15), as currently amended are pending in this application, and have been examined on their merits in this office action.
Objection to Specification for Sequence Non-compliance - Withdrawn
	In view of applicant’s amendments to specification on pages 19-20, Table 1 (i.e. deletion of peptide sequence for “N(MelanA)”, the sequence non-compliance issue previously raised by the examiner, has been withdrawn.	
Claim Objections- Withdrawn
	In view of claim amendments made by applicants, the objections over claims 15, 18 and 23 as previously made by the examiner, has been withdrawn.
Claim Rejections - 35 USC § 112 – Withdrawn
In view of current claim amendments to claim 16, the 112-b rejection over claim 16, as previously made by the examiner, has been withdrawn.
The following constitute new grounds of objections/rejections over pending claims necessitated by applicant’s current claim amendments.
Claim Objections - New
Claim 15 (as amended) is objected to because of the following informalities:  In lines 7-8, instant claim 15 recites the Markush group as “..a non-toxic membrane impermeable probe selected from the group consisting of a pH probe, a CO2 probe and NH3 probe and a lactate probe..”, which should be amended to recite “..a non-toxic membrane impermeable probe selected from the group consisting of a pH probe, a CO2 probe, , and a lactate probe..” in order to properly conform to a Markush recitation in the claim.  Appropriate correction is suggested.
Claim Rejections - 35 USC § 103 - New Grounds
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

1.	Claims 15-23 (as amended) are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynes et al (2009; cited as NPL citation no. 33 in applicant’s IDS dated 10/17/2017) taken with Ignatius et al (2000; previously cited by examiner), Hanisch (US 2006/0142546 A1; previously cited by examiner), and Deutsch et al (2006; cited as ref. [U] on PTO 892 form).
Claim 15 (as currently amended) is directed to “An article of manufacture, which can be used in detecting metabolic activity of non-pathogenic lymphocytes of a subject suspected of having a solid cancer, the article of manufacture comprising a non-adherent multiwall plate for incubating said non-pathogenic lymphocytes of the subject in suspension; a stimulant or inhibitor that increases, decreases or changes a metabolic pathway of said non-pathogenic lymphocytes in response thereto and a non-toxic membrane impermeable probe selected from the group consisting of a pH probe, a CO2 probe and NH3 probe and a lactate probe for detecting said metabolic activity of said non-pathogenic lymphocytes.” 
See also dependent claims 16-23, as currently amended by applicants.
It is noted that instant claim 15 as amended recites the product comprising three different components: 1) a non-adherent multiwall plate, 2) a stimulant or inhibitor, and 3) a non-toxic membrane impermeable probe for use in the intended functional limitations (pertaining to “non-pathogenic” lymphocytes; i.e. normal/heathy lymphocytes; see parent specification 13/817,543, page 22, lines 17-28, in particular) as recited in the claim, and therefore the claimed product has been taken herein as a KIT.
Hynes et al (2009), while analyzing in vitro mammalian cell metabolism (with particular relevance to metabolic perturbations that play a role in variety of disease states and toxicities; see 96- or 384-well plates (i.e. multi-well plates for seeding, culturing and assaying variety of mammalian cells including cancer cells (see abstract, “Materials and methods” on page 22, section “Cell culture”, for instance), a fluorescent pH probe (in the form of a pH-sensitive Eu3+ chelate CS370-diethylenettiaminepentaacetic acid (DTPA)-hydrazide; also available commercially as pH-Xtra; see section “Materials” on page 22), and drugs or agents that affect the cellular energy metabolism such as 2-deoxyglucose a glucose analogue that affects lactic acid production by altering glycolytic pathway in treated cells resulting in altered acidification, studies under oil-sealed as well as unsealed culture conditions (see section “Drug treatments” on page 23; and page 24, right column, last paragraph, and Figure 3, for instance). They experimentally demonstrate that in an unsealed system the majority of the observed acidification can be attributed to the pyruvate-lactate conversion, whereas in an oil-sealed system TCA-derived CO2 is also a major contributing factor, and therefore a comparison between sealed and unsealed samples may provide a qualitative assessment of TCA activity of the cells (see page 25, left column, for instance) when employing the above kit and a noninvasive assay such as ECA (see page 26, left column, 2nd and 3rd paragraphs; see also Table 1), as disclosed.  They also disclose that such metabolic assessments also provide data on the metabolic consequences of receptor activation and Ca2+ signaling, thereby demonstrating the broad applicability of their st paragraph).
However, Hynes et al do not specifically exemplify a kit or an article of manufacture comprising: 1) a non-adherent multiwall plate; 2) a stimulant or inhibitor listed in Table 1 (see instant claim 16) including an MHC-restricted peptide, cell-free antigen, or a cell such as leukocyte (as recited in instant claims 17-21) that affect the metabolic activity of normal lymphocytes (it is noted that any specific “metabolic activity” per se has not been specified in the instant claims); and 3) a pH probe comprising HPTS (taken as “8-hydroxypyrene-1,3,6-trisulfonic acid” per applicant’s disclosure of record; see instant claim 23) that can be (i.e. capable of) used to detect metabolic activity of lymphocytes of a subject in suspension culture (see recitation of instant claim 15, as currently amended).
Ignatius et al (2000), while studying stabilized liposomes (SL) that have been proposed as a vehicle to deliver proteins to antigen-presenting cells (APC), such as dendritic cells, to stimulate strong T cell-mediated immune response (i.e. from normal/healthy T lymphocytes; see title, abstract and entire Introduction on page 3505; and section “Materials and methods” on pages 3506-3507, in particular), wherein presentation of protein antigen encapsulated in sterically stabilized liposomes which were taken up by both immature and mature dendritic cells into neutral or mildly acidic compartments (that were distinct from endocytic vacuoles) to both CD4+ and CD8+ T lymphocytes or T cells in vitro with stronger T-cell proliferation- demonstrating that the application of SL-encapsulated antigens offers effective, safe approach for inducing immune response (such as for developing a vaccine, if needed) if a combination of CD8+ and CD4+ T-cell responses is desired (see Abstract on page 3505).  Using ovalbumin as an antigen or an stabilized liposome-encapsulated protein, they were able to show that the protein nd and 3rd paragraphs), which resulted in robust T lymphocyte response represented as T cell proliferation (see also “Discussion” on page 3510, and cited references therein for DC-based MHC class I restricted antigen presentation). They disclose the preparation and incubation of dendritic cells and macrophages (M) with fluorescent liposomes that were prepared using the water-soluble, non-toxic fluorescent pH probe HPTS (see sections “Cells”, “Preparation of liposomes”, and “Incubation of DC and M with fluorescent liposomes” on page 3506), wherein the DC and M were plated in 96-well and 24-well flat bottom trays at a 105 cell/well and incubated (in a culture medium containing 5 mmol/L L glucose; i.e. an agent that stimulates immune cell function/energy metabolism) with various concentrations of stabilized liposomes containing HPTS, wherein after incubation, the fluorescence intensity measured indicated the pH of the cellular compartments and the cellular uptake was imaged/visualized using fluorescence microscopy (see page 3507, left column, 2nd paragraph, for instance).  Although, the focus of their experiment was to demonstrate that the stabilized liposomes can be used as a safe and effective means to deliver protein antigen (both in vitro and in vivo) to potent antigen-presenting dendritic cells for the induction of CD4+ as well as CD8+ T-cell responses, they nevertheless disclose the use of the pH probe HPTS that can be employed for screening and/or testing the functionalities (and/or metabolic activity) of immune cells including dendritic cells, macrophages, T-cells activation, etc., using the kit comprising immune cells and the fluorescent, non-toxic pH probe, HPTS.
Hanisch (2006) discloses MUC1 glycopeptides that can be used in anti-tumor vaccination, wherein the peptides are known to be MHC class II restricted (see abstract and claim 41, entire Example 1 on page 8, for instance)  and presented by antigen-presenting cells are particularly useful for the treatment of breast cancer or other MUC1-positive carcinomas including colorectal, pancreatic and gastric carcinomas. Hanisch explicitly disclose the art-known fact that “MUC1 is overexpressed in breast cancer and by many other carcinomas and the tumor-associated glycoform of the mucin is known to expose multiple peptide epitopes within its repeat domain. These immunogenic peptide epitopes make MUC1 a promising tumor antigen with diagnostic as well as therapeutic potential in the treatment of cancer” (see page 1, [0002]-[0003], [0005], [0008], [0034], for instance and cited references therein).
Although, the cited references as discussed above do not explicitly exemplify the use of multi-well plates that are non-adherent and are used for suspension culture of mammalian cells, such was well known in the prior art as evidenced by the disclosure from Deutsch et al, 2006, wherein they disclose development of high throughput microtiter plate cell retainer (MCR) that enables suspension culture of cells and facilitates in high content, time-dependent analyses of the same single non-adherent and non-anchored cells in a large cell population while bio-manipulating said cells (see title, abstract, Introduction on page 362, and entire section of “2.2 Cell handling and Bio-manipulation” on page 366, for instance); wherein they demonstrate suspension cell culture and bio-manipulation and analyses of U937 promonocyte cell line with 10 ng/ml phorbol 12-myristate 13-acetate (PMA; taken as a stimulator) and staining with fluorescein diacetate (FDA) dye (see Figures 1-3, 5-7, 9 and 12, and entire section “Discussion and conclusions” on page 372, for instance) for viability and cellular activity such as PMA-induced nitric oxide (NO) production; wherein when compared with normal microplates, the multiwall microtiter plates with MCR was found to be superior both biologically and optically, and was inert and enabled working with non-adherent cells “as if they were adherent” (see page 373, right column, 2nd and 3rd paragraphs). 
non-invasively assessed using a non-toxic fluorescent pH probe for checking/imaging the acidification of the cellular compartments, for instance, as already disclosed in details by Hynes et al.  Since, the Ignatius et al disclose a better, non-toxic alternative (i.e. an art recognized functional analog) to the fluorescent pH probe that can effectively provide the analyses of metabolic activity of a desired immune cell such as lymphocytes, dendritic cells or macrophages, etc., and since Hynes et al already disclose the broader applicability of their kit (see teachings as discussed above), it would have been obvious to an artisan of ordinary skill in the art to modify and use suitable cell type and effector agents such as MHC-restricted peptides (for example, those disclosed as having anti-tumor properties; see teachings from Hanisch, above), etc., in order to assess the metabolic profile/activity of said immune cells (using a better, safer fluorescent pH probe such as HPTS) under various test conditions as disclosed by Hynes et al when taken with Ignatius et al and Hanisch. In addition, since Deutsche et al already disclose the multi-well microtiter plates with MCR device that can be employed for screening cell physiological analyses, drug testing/screening, etc., especially 
Since, all three components of the kit as claimed have already been disclosed and/or suggested in the prior art, such modification in the type of cells (as well as non-adherent multi-well plates for use with unanchored cells in suspension culture) used for screening of the metabolic profile and/or activity and employing a better and safer fluorescent pH probe, would have been obvious and fully contemplated by an artisan of ordinary skill in the art (and would have had a reasonable expectation of success given the detailed disclosure in the cited prior art references of Hynes et al, Ignatius et al and Deutsch et al, in particular).  Since, an artisan in the art at the time this invention was made would have known the benefits of the MHC restricted peptides such as MUC1, which has been known for use in development of anti-tumor vaccine, a person of ordinary skill would have been amply motivated to screen such MHC restricted peptides (or other types of compounds, modulators, inhibitors, etc.) and their effects on the metabolic activity/function of the immune cells such as lymphocytes, as already suggested by 
Thus the claims as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Response to Applicant’s Arguments
Applicant’s arguments with respect to claim(s) of record as currently amended by applicants (see remarks dated 02/10/2021, page 6, in particular) have been considered but are moot because the new ground of rejection made in this office action, as discussed above.
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Srivastava PK (US 6,451,316 B1; cited as ref. [A] on PTO 892 form)- “Methods for generating antigen reactive T cells in vitro” (Issued on September 17, 2002; while teaching the methods for generating antigen-reactive T cells in vitro for the purposes of immunotherapy, cancer treatment, etc., disclose the fact that “Unlike macrophages which are adherent to the plates, T cells are non-adherent and can be substantially separated from macrophages by collecting the cell culture medium”; see column 18, lines 33-45; and entire columns 21-22, for instances).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657